Citation Nr: 1702568	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1971 to October 1975.  He had additional service with various National Guard and Reserve units, which service included an additional period of active duty from February 22, 2004, to January 4, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective from September 15, 2009, and denied service connection for diabetes mellitus, bilateral hearing loss, and tinnitus.  The Veteran disagreed with both the denials of service connection for diabetes mellitus and with the 30 percent evaluation assigned in connection with his award of service connection for PTSD.

In a February 2013, a decision review officer (DRO) issued a rating decision granting service connection for tinnitus and bilateral hearing loss, and increasing the Veteran's PTSD evaluation to 70 percent, effective from September 15, 2009.  A statement of the case (SOC) was issued that same day that addressed the issues of entitlement to service connection for diabetes mellitus and to an initial evaluation in excess of 70 percent for PTSD.  The following month, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans Appeals) wherein he checked the box indicating his desire to appeal all issues listed on the SOC.  He also requested an in-person hearing before a Veterans Law Judge.  

The Board notes that on his VA Form 9, the Veteran expressed confusion with the rating issue as listed in the SOC, stating that if his PTSD rating had in fact been increased to 70 percent, he was satisfied with the award.  It would appear that the Veteran had received the February 2013 SOC before he had received the February 2013 rating decision, as the rating decision was not mailed to him until March 13, 2013.  The record then contains the report of informal conference that took place in April 2013 to determine whether in fact the Veteran was intending to appeal the PTSD rating issue.  As recorded in the report, the Veteran's representative expressed that the Veteran was satisfied with the award of the 70 percent rating and did not desire to appeal that issue.  No further action was thereafter taken with respect to the Veteran's disagreement with the initial rating assigned and that matter was not certified for appeal to the Board.  Accordingly, to the extent that the Veteran perfected an appeal as to the issue of entitlement to a higher initial rating for PTSD, that issue has been withdrawn and is not currently before the Board.  See 38 C.F.R. § 20.204.

As regards to the Veteran's request for a Board hearing, the Board notes that the Veteran was scheduled to appear at a hearing to be held at the RO on July 20, 2016.  The Veteran failed to report for his scheduled hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702 (d); 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim of service connection for diabetes mellitus, type II, the Veteran has proffered his belief that he developed diabetes mellitus as a result of his exposure to herbicides and/or aviation fuel during service.  The record does not establish, nor does the Veteran allege, the he served in Republic of Vietnam during his period of military service.  This does not, however, preclude the Veteran from establishing entitlement to service connection for diabetes mellitus on a presumptive basis due to exposure to herbicides if exposure to such is shown. See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  In the instant case, the Veteran contends that he was exposed to herbicides while stationed at Kadena Air Base in Okinawa, Japan.  (The Veteran's service personnel records confirm that he was stationed at Kadena Air Base.)  The Veteran cited to several articles that reported on the use and storage of Agent Orange in Okinawa.  See e.g. http://apjjf.org/2013/11/1/Jon-Mitchell/3883/article.html.  

VA's Adjudication Procedure Manual provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone in Korea, which procedure requires that "[i]f the claimant did not provide approximate dates, location(s), and nature of the alleged exposure to herbicides," the RO should "send a subsequent development letter and include the VBMS AO-Exposure General Notice paragraph."  VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 01, sec.H.7.a.  The manual provides that if the VA receives the requested information, an e-mail with the dates, location, and circumstances of claimed herbicide exposure is to be sent to the Compensation Service with a request that DoD's inventory of herbicide operations be reviewed to determine whether herbicides were used as claimed.  Id.  If the Compensation Service does not confirm that herbicides were used as claimed, the RO should determine whether the Veteran provided sufficient information to permit a search by the (Joint Services Records Research Center) (JSRRC).  Id.  If VA does not receive the information (or does not receive sufficient information), the case is to be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and the claim should then be decided based on the evidence of record.  Id.

A review of the record shows that in a statement received in January 2014, the Veteran reported that while stationed at Kadena Air Base beginning in February 1972, he was exposed to Agent Orange, which was sprayed around the base perimeter and along the drainage ditches on the base.  The Veteran's service personnel records substantiate his presence at Kadena Air Base during this time.  Although the Veteran provided this information and citation to articles reporting on the existence of herbicides on Okinawa, the RO, in March 2015, sent to the Veteran an additional letter requesting that he provide information as to when, where, and how he was exposed to Agent Orange.  Then, in June 2015, an email was sent to the Compensation Service with a request that DoD's inventory of herbicide operations be reviewed to determine whether herbicides were used as claimed.  A response was received in July 2015, stating that the DoD list does not show any use, testing, or storage or tactical herbicides at Kadena Air Base.  The Compensation Service stated therefore, that it could provide no evidence to support the claim.  The following day, the RO's JSRRC Coordinator issued a memorandum wherein it was concluded that the information needed to verify that the Veteran was exposed to herbicide (Agent Orange) has not been furnished by the Veteran.  It was stated, therefore, that the RO was unable to send a request for verification to the JSRRC and/or Compensation Service (Agent Orange Mailbox).

In the instant case, although the RO substantially followed the development procedures provided for in the M21-1, the Board finds that, in light of the information contained in the articles cited by the Veteran, as well as other Japanese newspaper articles available via an internet search that have reported uncovering buried barrels containing traces of herbicides on Okinawa, this matter should be referred to the JSRRC in an attempt to verify the Veteran's exposure to herbicides.  The Veteran should also be provided an additional opportunity to explain in greater detail how he was exposed to herbicides while stationed at Kadena Air Base.  The Veteran should also be given the opportunity to provide additional evidence in support of his belief that his diabetes mellitus may be attributable to exposure to aviation fuel during service.

The Board also notes that it appears as though there may be relevant records outstanding.  Notably, an August 2010 VA treatment record indicates that the Veteran had presented to the VA Clinic in Jennings, Louisiana, to "see what this clinic has to offer."  The treatment entry noted previous care at the "Beaumont VA", where he had been seen four days prior to a routine visit.  Records from the Beaumont VA facility have not been associated with the claims file.  The claims file similarly does not contain VA treatment records dated prior to August 2010, nor do the current records indicate a date of diagnosis of the Veteran's diabetes mellitus.  As such, the matter must also be remanded to attempt to obtain copies of all pertinent treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for diabetes mellitus since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The record reflects that the Veteran received treatment at a VA facility in "Beaumont."  The AOJ should ascertain the exact location of that facility and a query should be made thereto for any records pertaining to the Veteran.

2.  The AOJ should request from the Veteran that he provide a more detailed statement regarding how exactly he was exposed to herbicides while stationed at Kadena Air Base.  The Veteran should also be invited to provide additional evidence in support of his belief that his diabetes mellitus may be attributable to exposure to aviation fuel during service.  

3.  After the Veteran has been afforded a sufficient amount of time to respond to the request for information, the AOJ should submit a request to the JSRRC for verification of exposure to herbicides.  If no records are available from the JSRRC, a response to that effect is required and should be documented in the file.  A Formal Finding should be issued by the JSRRC coordinator. 

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for diabetes mellitus.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

